DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 7, 8, 10-14, 16-23, 25, and 26 are pending in the application, claims 14, 16-20, and 25 are withdrawn from consideration.  Claims 2-6, 9, 15, and 24 have been cancelled.  Claim 26 has been added.
Amendments to the claims, 1, 14, 21, and 22, filed on 8 March 2021, have been entered in the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
 


Answers to Applicants' Arguments
Applicants' arguments in the response filed 8 March 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 8 March 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.  However, in that the applicants' arguments pertain to the new set of rejections made of record, they have been addressed below in an effort to promote compact prosecution.
Applicant argues that the previous basis for non-consideration of the limitation of "a densified carbon nanofiber sheet drawn from a carbon nanofiber forest (i.e., undensified carbon nanofiber sheet) is increased by a factor of greater than 10 times by the densification process to provide for a volume density of the densified carbon nanofiber sheet" has been addressed, and that every feature of the claim must be considered.  As such, the applicant go on to argue that the prior art combination of Grah, Fan, and Hata further fail to disclose the recited limitations.  The examiner respectfully disagrees.  In the instant case, the current limitations are still considered under product-by-process (see MPEP §2113), since the claimed invention is based on the final product, in which no real current value of "a volume density" is claimed for the densified carbon nanofiber sheet (formed by densifying a carbon nanofiber sheet drawn the carbon nanofiber sheet layer comprises at least one densified carbon nanofiber sheet--, the limitations of the claim are considered to be met.
Therefore, the rejections made below over Grah in view of Fan and Hata are still considered valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Examiner’s Notes
It was noted in the Advisory Action mailed 8 February 2021, that the proposed amendments to the claims filed on 25 January 2021 were not entered.  The currently filed amendments to the claims and applicants' arguments appear to be improperly based upon the non-entered claims.

Claim Objections
Claims 1, 7, 8, 10, 11, 13, 14, 21-23, and 25 are objected to because of the following informalities:
With Regards to Claim 1:  Claim 1 recites "a length and a width of the carbon nanofiber sheet is reduced" on line 19, which appears to be a typographical error; recommend correcting this to read as "a length and a width of the carbon nanofiber sheet are[[is]] reduced by less than 10%".
With Regards to Claim 21:  Claim 21 recites "wherein the densified carbon nanofiber sheet has a wherein the volume density of the densified carbon nanofiber sheet" on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "wherein 
With Regards to Claims 1, 7, 8, 10, 11, 13, 14, 21-23, and 25:  Claims 1, 7, 8, 10, 11, 13, 14, 21, 22, 23, and 25 are objected to on matters of form for not properly including proper notation indicating the amendments made to the claims filed on 20 November 2020.
With Regards to Claims 7, 8, 10, 11, 13, and 23:  Claims 7, 8, 10, 11, 13, and 23 all currently recites the incorrect claim status indicator of "(Previously Presented)", and are objected to for not properly indicating the correct claim status indicator of "(Currently Amended)".
With Regards to Claim 25:  Claim 25 currently recites the incorrect claim status indicator of "(Previously Presented)", and is objected to for not properly indicating the correct claim status indicator of "(Withdrawn and Currently Amended)".
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Regards to Claim 8:  Claim 8 recites the limitation on lines 2 to 6 of:
a first carbon nanofiber sheet having a first nanofiber orientation direction different from an adjacent second carbon nanofiber sheet having a second nanofiber orientation direction, the first nanofiber orientation direction and the second nanofiber orientation direction being parallel to the length direction of the at least one carbon nanofiber sheet layer.

While the instant specification provides support for --a first carbon nanofiber sheet having a first nanofiber orientation direction different from an adjacent second carbon nanofiber sheet having a second nanofiber orientation direction-- ([0013] and [0053] of the instant specification), and for "the nanofiber orientation direction being parallel to the length direction of the at least one carbon nanofiber sheet layer" (figure 6 of the filed instant specification).  However, the examiner is unable to find any written description support of the claimed limitation of "a first nanofiber orientation direction different from an adjacent ... second nanofiber orientation direction, the first nanofiber orientation direction and the second nanofiber orientation direction being parallel to the length direction of the at least one carbon nanofiber sheet layer".  Therefore, claim 8 is rejected on the grounds of failing to comply with the written description requirement.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 8:  Claim 8 recites on lines 2 to 6 that:
a first carbon nanofiber sheet having a first nanofiber orientation direction different from an adjacent second carbon nanofiber sheet having a second nanofiber orientation direction, the first nanofiber orientation direction and the second nanofiber orientation direction being parallel to the length direction of the at least one carbon nanofiber sheet layer.

In the instant case, the claim is rendered indefinite because it is unclear as to how the first nanofiber orientation direction and the second nanofiber orientation direction can be different from one another and also parallel to the same length direction.

Claim Rejections - 35 USC § 103
Claims 1, 7, 10, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grah (US 2005/0142313 A1) in view of Fan et al. (US 2009/0181239 A1) and Hata et al. (US 2011/0111177 A1), and in further view of the incorporated reference of Mueller (US 4,532,189 A).
Regarding Claim 1:  Grah discloses a monolayer or multilayer heat-shrinkable film (ref. #20) that comprises one or more thermoplastic polymers and at least about 0.001 weight % of single-walled carbon nanotube (SWNT) material based on weight of the film, and that the film shrinks upon the application of heat in at least one of the machine or transverse directions by at least about 5% and at most about 80% measured according to ASTM D 2732 ([0004], [0048]-[0054], [0084]-[0087] of Grah).  Grah also discloses that one or more of the layers of the film (ref. #20) may comprise ref. #16) internal to the film structure; wherein the one or more discontinuous regions may comprise polymer, and that they may be in the shape of a dot, strip, or other arrangement to form a desired area shape on the surface of the outer film layer and subsequently become internal to the film structure by laminating or otherwise depositing one or more additional film layers over the discontinuous regions that incorporate SWNT (e.g., between one or more layers (ref. #22) and one or more other layers (ref. #24)) (figures 1, 2, [0067], and [0071]-[0074] of Grah).  It is also disclosed by Grah that the SWNT material may be mixed with the polymer material before the resin mixture is heated or melted for processing to form the heat-shrinkable film, and that the heat-shrinkable film can be oriented in either the machine (i.e., longitudinal), the transverse direction, or in both direction (i.e., biaxially oriented) ([0089]-[0091] of Grah).  Grah further discloses that various films can be modified by incorporating the SWNT material ([0054] of Grah).  It is further disclosed by the incorporated reference of Mueller (US 4,532,189 A) (as incorporated by reference on [0054] of Grah) that the manufacture of shrink films, as is well known in the art, may be generally accomplished by extrusion of the resinous materials which have been heated to their flow or melting point from an extrusion die in tubular or planar form, whereby after a post extrusion quenching to cool, the extrudate is then reheated to its orientation temperature range, so as to revise the molecular configuration of the material by physical alignment of the molecules; wherein stretching force applied in one direction results in uniaxial orientation, and stretching in two directions results in biaxial orientation ([Col. 1: li. 22-67] of Mueller).  (In this case, Grah and the incorporated which are considered equivalent to the claimed "at least one heat shrinkable polymer layer") can have a polymer orientation direction along the length of the heat-shrinkable film (which is considered equivalent to the claimed "multilayer composite"), and that the heat-shrinkable film reduces in size along the polymer orientation direction.)  Specifically, Grah provides for --a multilayer composite comprising: at least one heat shrinkable polymer layer, wherein the heat shrinkable polymer layer has a polymer orientation direction; and at least one carbon nanofiber sheet layer embedded in the heat shrinkable polymer layer; wherein the multilayer composite is configured with a length and a width, wherein the polymer orientation direction is configured along the length of the multilayer composite, and wherein the multilayer composite is configured to reduce in size by at least 10% in the polymer orientation direction in response to application of heat to the heat shrinkable polymer layer--.
Grah fails to disclose --the at least one carbon nanofiber sheet layer comprising a plurality of carbon nanofibers aligned end to end in a nanofiber orientation direction that is parallel to a length direction of the at least one carbon nanofiber sheet layer; wherein the at least one carbon nanofiber sheet layer comprises a carbon nanofiber sheet drawn directly from a carbon nanofiber forest--.
Fan discloses a carbon nanotube-based composite (ref. #10) that includes a polymer matrix (ref. #14) and a plurality of carbon nanotubes in the polymer matrix forming a free standing carbon nanotube film structure (ref. #12) in the polymer matrix (figure 1, [0003], [0009], [0010], and [0021] of Fan).  Fan also discloses that the carbon nanotube (CNT) structure (ref. #12) includes one or a plurality of stacked CNT layers, [0023] of Fan).  It is also disclosed by Fan that the CNT structure (ref. #12) can include two or more CNT layers stacked one on another, with an angle between the alignment axes of the CNTs in each two adjacent CNT layers being from greater than or equal to 0° and less than or equal to 90° (figures 2, 3, and [0024]-[0026] of Fan).  Fan further discloses that the CNT layers are formed by being pulled from an array of carbon nanotubes ([0027]-[0040] of Fan)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the carbon nanotube-based composite of Fan with the multilayer composite disclosed by Grah in order to have --the at least one carbon nanofiber sheet layer comprising a plurality of carbon nanofibers aligned end to end in a nanofiber orientation direction that is parallel to a length direction of the at least one carbon nanofiber sheet layer; wherein the at least one carbon nanofiber sheet layer comprises a carbon nanofiber sheet drawn directly from a carbon nanofiber forest--.  One of ordinary skill in the art would have been motivated to have combined the carbon nanotube-based composite of Fan with the multilayer composite disclosed by Grah, from the stand-point of having an ordered arrangement of CNTs ([0054] of Fan).
Grah in view of Fan disclose the claimed multilayer composite, but failed to disclose that --the carbon nanofiber sheet layer comprises a carbon nanofiber sheet densified to increase a volume density of the carbon nanofiber sheet for providing a volume density of the densified carbon nanofiber sheet
Hata discloses a carbon nanotube film structure in which a carbon nanotube layer formed by aligning a plurality of carbon nanotubes continuously in one direction within a film plane is densified ([0001], [0012], and [0020] of Hata).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the densified carbon nanotube layer of Hata with the carbon nanofiber sheet layer of the multilayer composite disclosed by Grah in view of Fan in order to have --the carbon nanofiber sheet layer comprises a carbon nanofiber sheet drawn directly from a carbon nanofiber forest, and densified to increase a volume density of the carbon nanofiber sheet for providing a volume density of the densified carbon nanofiber sheet--.  One of ordinary skill in the art would have been motivated to have incorporated the densified carbon nanotube layer of Hata with the carbon nanofiber sheet layer of the multilayer composite disclosed by Grah in view of Fan, from the stand-point of improving the integrity and the solidness of the carbon nanotube film to obtain a desired mechanical strength ([0020] of Hata).
Grah in view of Fan and Hata discloses all the limitations of the claimed multilayer composite, but does not explicitly recite that --a carbon nanofiber sheet densified to increase a volume density of the carbon nanofiber sheet by a factor of greater than 10 times for providing a volume density of the densified carbon nanofiber sheet, and wherein the volume density of the carbon nanofiber sheet is increased while a length and a width of the carbon nanofiber sheet is reduced by less than 10% to provide for a length and a width of the densified carbon nanofiber sheet--.  However, because the combination of Grah in view of Fan and Hata discloses the claimed multilayer composite wherein the carbon nanofiber sheet layer comprises a densified the carbon nanofiber sheet layer comprises at least one densified carbon nanofiber sheet--, the limitations of the claim are met.)
Regarding Claim 7:  Grah in view of Fan and Hata discloses that the average nanofiber diameter ("average diameter of the SWNT material") of the carbon nanofiber sheet may be at most about 50 nm and at least about 0.8 nm ([0064] of Grah; [0023] of Fan); which is sufficiently specific to anticipate the claimed --average nanofiber diameter of less than about 30 nm--.  See MPEP §2131.03(II).  (In this case, the disclosed range of about 0.8 nm to about 50 nm of Gram clearly envisages the claimed range or less than about 30 nm.)
Regarding Claim 10:  Grah in view of Fan and Hata discloses the claimed multilayer composite wherein the at least one nanofiber sheet layer further comprises at least one polymer infiltrated within the densified carbon nanofiber sheet (figures 1, 2, [0067], [0071]-[0074], and [0089]-[0091] of Grah).
Regarding Claim 21:  Grah in view of Fan and Hata discloses all the limitations of the claimed multilayer composite, but does not explicitly recite that --the volume density of the densified carbon nanofiber sheet is 10 times to 1000 times greater than the volume density of the carbon nanofiber sheet--.
However, because the combination of Grah in view of Fan and Hata discloses the claimed multilayer composite wherein the carbon nanofiber sheet layer comprises at least one densified carbon nanofiber sheet, it is considered to disclose all the limitations of the claim.  (In this case, since the claimed invention is based on the final product, in which no real current value of "a volume density" is claimed for the densified carbon nanofiber sheet, and that the claim is absent any recitation of a previous (undensified) volume density of the carbon nanofiber sheet, there is no basis to go off of for the recited limitation.  Therefore, it is the decision of the examiner that so long as the prior art discloses that --the carbon nanofiber sheet layer comprises at least one densified carbon nanofiber sheet--, the limitations of the claim are met.)
Regarding Claim 22:  Grah in view of Fan and Hata discloses all the limitations of the claimed multilayer composite, but does not explicitly recite that --the length and the width of the carbon nanofiber sheet, once the carbon nanofiber sheet is densified, shrinks less than 1%--.  
However, because the combination of Grah in view of Fan and Hata discloses the claimed multilayer composite wherein the carbon nanofiber sheet layer comprises a carbon nanofiber sheet that has been densified, it is considered to disclose all the limitations of the claim.  (In this case, since the claimed invention is based on the final product, in which no real current value of "shrinkage" with respect to "the width" and "the length" is claimed for the carbon nanofiber sheet, and that the claim is absent any recitation of previous (undensified) shrinkage with respect to the width and length of the the carbon nanofiber sheet layer comprises at least one carbon nanofiber sheet that has been densified--, the limitations of the claim are met.)
Regarding Claim 23:  Grah in view of Fan discloses the claimed multilayer composite wherein end portions of the at least one carbon nanofiber sheet layer are surrounded by the heat shrinkable polymer layer (figures 1, 2, [0048], [0067], and [0071]-[0074] of Grah).  (In this case, Grah discloses that the regions comprising the at least one carbon nanofiber sheet layer ("discontinuous regions that include the SWNT") are coextensive with, internal to, and between the polymer layers of the film structure; as such, end portions of the at least one carbon nanofiber sheet layer would be surrounded by the heat shrinkable polymer layer as claimed.)
Regarding Claim 26:  Grah in view of Fan and Hata discloses all the limitations of the claimed multilayer composite, but does not explicitly recite that --the volume density of the carbon nanofiber sheet is increased while a thickness of the carbon nanofiber sheet is reduced by at least 200 times--.
However, because the combination of Grah in view of Fan and Hata discloses the claimed multilayer composite wherein the carbon nanofiber sheet layer comprises at least one densified carbon nanofiber sheet, it is considered to disclose all the limitations of the claim.  (In this case, since the claimed invention is based on the final product, in which no real current value of "a thickness" or "a volume density" are claimed for the densified carbon nanofiber sheet, and that the claim is absent any recitation of a previous (undensified) "thickness" or "volume density" of the carbon nanofiber sheet, the carbon nanofiber sheet layer comprises at least one densified carbon nanofiber sheet--, the limitations of the claim are met.)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Grah (US 2005/0142313 A1) in view of Fan et al. (US 2009/0181239 A1) and Hata et al. (US 2011/0111177 A1) as applied to claim 1 above, and further in view of Cooper et al. (US 2012/0251432 A1).
Grah in view of Fan and Hata is relied upon as described above.
Regarding Claim 12:  Grah in view of Fan and Hata disclose the claimed multilayer composite, but failed to disclose that the multilayer composite --further comprises an additive of magnesium diboride, titanium dioxide, or lithium phosphate--.
Cooper discloses the formation of a plurality of aligned carbon nanotubes ([0002], [0003], and [0009] of Cooper).  Cooper also discloses incorporating bonding agents (e.g. polymers, and ceramics such as titanium oxide) with the carbon nanotube construction or coated onto formed carbon nanotube constructions ([0061], [0066], and [0068] of Cooper; wherein titanium oxide is considered to include titanium dioxide).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the bonding agent of Cooper with the multilayer composite disclosed by Grah in view of Fan and Hata in order to have the multilayer composite --further comprise an additive of titanium dioxide--.  One of ordinary skill in the art would have been motivated to have incorporated the bonding agent of Cooper [0061] and [0066] of Cooper).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grah (US 2005/0142313 A1) in view of Fan et al. (US 2009/0181239 A1) and Hata et al. (US 2011/0111177 A1) as applied to claim 1 above, and further in view of He et al. (CN 103144356 A).
Grah in view of Fan and Hata is relied upon as described above.
Regarding Claims 11 and 13:  Grah in view of Fan and Hata disclose the claimed multilayer composite, but failed to disclose --a metal layer on at least one surface of the carbon nanofiber sheet layer-- {instant claim 11} or --the at least one carbon nanofiber sheet layer comprises a carbon nanofiber sheet and at least one graphene layer on the carbon nanofiber sheet-- {instant claim 13}.
He discloses a high conductivity carbon fiber having a surface coated with a metal coating and a graphene coating ([Pg. 2: paragraph 5 to Pg. 3: paragraph 3] of the translation of He).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the graphene coating of He with the carbon nanofiber sheet layer of the multilayer composite disclosed by Grah in view of Fan and Hata in order to have --a metal layer on at least one surface of the carbon nanofiber sheet layer-- {instant claim 11} and/or --the at least one carbon nanofiber sheet layer comprises a carbon nanofiber sheet and at least one graphene layer on the carbon nanofiber sheet-- {instant claim 13}.  One of ordinary skill in the art would have been motivated to have incorporated the graphene coating of He with the carbon nanofiber sheet layer of the multilayer composite disclosed by Grah in view of Fan and Hata, from the stand-point of having a composite carbon fiber with excellent electrical conductivity ([Pg. 3: paragraph 8] of the translation of He).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781